DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/20/2021 canceling Claims 6 and 7 and amending Claims 1, 4 and 5. Claims 1 – 5 and 8 – 13 are pending.

Allowable Subject Matter
Claims 1 – 5 and 8 – 13 are allowed.
Examiner Comment: Applicant arguments regarding 35 USC 112 rejection of claim 3 in the non-final office action mailed on 09/20/2021 are accepted.  The term “trapezoidal” is interpreted in accordance with Applicant specification and drawings such that the non-parallel sides of single wing connector 62 are not required to be straight (see single wing connector 62 non-parallel sides at 80 in fig. 3 for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741